Title: The American Commissioners to William Hodge, 19 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Hodge, William


<Passy, April 19, 1778: Mr. Deane left no account from you of the approximately 100,000 l.t. in public funds that you have received. Capt. Conyngham writes that you have claimed the Revenge as your and Mr. Ross’s property, and the crew writes that you have taken the cargoes of her prizes and have unfairly distributed the prize money. We wish to know your side of the matter.>
